FILED
                             NOT FOR PUBLICATION                            OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCISCO EMMANUELLE VILLA-                      No. 13-73447
VARGAS, AKA Francisco Emmanuelle
Villa,                                           Agency No. A205-317-761

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals
                           Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Francisco Emmanuelle Villa-Vargas, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum and withholding of removal. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We grant the petition for

review and remand.

      In denying Villa-Vargas’s asylum and withholding of removal claims, the

agency found he failed to establish past persecution or a likelihood of future

persecution on account of a protected ground. The BIA did not discuss the impact,

if any, of this court’s recent decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081

(9th Cir. 2013) (en banc) and Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013).

Further, when the IJ and BIA issued their decisions in this case, they did not have

the benefit of this court’s decision in Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir.

2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA

2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand

Villa-Vargas’s asylum and withholding of removal claims to determine the impact,

if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                      13-73447